Title: From John Adams to William Macpherson, 18 June 1798
From: Adams, John
To: Macpherson, William


To the Citizens of Philadelphia, associated as soldiers under the denomination of McPhersons Blues
Gentlemen
Philadelphia June 18 1798


This Dedication of yourselves, in the Presence of God and the World, to defend, against the Attacks of Arrogance, Injustice and lawless ambition, that happy System of Government which you have inherited from your Fathers cemented by the best blood of America and sanctioned by your own approbation, is very Solemn and affecting. It has, I presume been well weighted deliberately considered and well weighed.
I am fully convinced that America must assume reassume, the warlike Character and that in a manner more decisive and universal, than at any former period. It is essential, that she should never forget the subordination of the military to the civil Power. Your sentiments in this point, appear to be correct. Cherrish them, Gentlemen in your own Bosoms and encourage them in your associates as your first Point of honour.
Relying on the Justice of our Cause, I Trust with you, that under the Protection of the God of Nations We shall acquit ourselves as becomes the Citizens of a free Country engaged in the necessary defence of all that is dear and sacred to Men, to Citizens and to soldiers With these Sentiments and these Views, I accept your Services with pleasure, and as soon as some necessary general arrangements can be concerted, your officers will be appointed and commissioned.

John Adams